Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered November 18, 1992, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a second felony offender, to a term of 3 Vz to 7 years, and judgment, same court (Carol Berkman, J.), rendered November 24, 1992, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him, as a second felony of*431fender, to a concurrent term of 3 to 6 years, unanimously affirmed.
In its charge to the jury, the court stated that it was necessary for the prosecution to prove that defendant injured complainant by way of his fists and a blunt object to establish second degree assault (Penal Law § 120.05). While we agree that the IAS Court’s charge was erroneous, the error was harmless since any confusion from the charge inured to the benefit of defendant. The evidence amply established that defendant struck the complainant with some sort of stick or pipe, causing a cut requiring stitches to his head, and abrasions to his arm. Concur—Sullivan, J. P., Carro, Rosenberger, Williams and Tom, JJ.